LOAN AGREEMENT This Agreement made on August 5, 2016 This Agreement comes into force August 5, This Loan Agreement (the “Agreement”) is made between of the first part Ferd, located at Via Amerigo Vespucci 19, Int. 6, 30173 Venice, Italy (the “Company”) and of the second part Leonid Skupchenko, located at Via Amerigo Vespucci 19, Int. 6, 30173 Venice, Italy (“Director”). In respect that: (1) The Company requires funding in connection with business operations; (2) Director has agreed to loan $50,000 (the “Loan Amount”) to the Company, on certain terms and conditions contained herein; Now therefore this agreement witnesses: In consideration if the Company needs more than Fifty Thousand (50,000) US Dollars from Director, this Agreement become useful. The parties hereto agree as follows: Director hereby has agreed to loan the Loan Amount to the Company in the event of not raising sufficient amount of funds from the offering in accordance to the Form S-1 registration statement of the Company; Director hereby agrees to loan the Loan Amount to the Company on demand of the Company; The Company will conduct the repayments of all amount of Director’s loan accordingly to the sequence of loans; Director will be repaid from revenues of the Company, when it starts earn significant revenues; Advanced Loan funds are non-interest bearing, secured and payable upon demand; Any additional funds that Director loans to the Company subsequent to this Agreement are subject to the same terms as this Agreement, unless otherwise agreed in writing. In witness whereof: The parties hereto have agreed to the terms above, and the Agreement becomes affective in the day and year first above written. Date: August 5, 2016 Authorized Signature /s/ Leonid Skupchenko Leonid Skupchenko President of Ferd
